Citation Nr: 0032038	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








REMAND

The veteran had active service from September 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1993, which found, inter alia, that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a bilateral foot disability.  In a 
decision dated in February 1997, the Board reopened the claim 
for service connection for a bilateral foot disability, and 
remanded the case for additional development.  

In June 1999, the RO continued its prior denial of the appeal 
as to that issue, on the basis that the claim was not well-
grounded.  However, subsequent to the RO's action, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified 
at 38 U.S.C.A. § 5107(a)).  Moreover, additional revisions 
and additions to Title 38, United States Code mandate that VA 
has a duty to assist unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Id. (to be codified at 38 U.S.C.A. 
§ 5103A(a)(2)).  

Under the new law, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C.A. 
§ 5103A(d)(1)).  Where there is insufficient medical evidence 
for a decision, such examination will be deemed necessary if 
the evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that such disability or 
symptoms may be associated with the claimant's active 
service.  Id. (to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

In this case, an examination was conducted in September 1997, 
which found no "significant" disability.  However, a 
diagnosis of no "significant" disability is not synonymous 
with no disability found.  In this regard, the examination 
findings included some discomfort in the dorsum of the feet 
on squatting, and dorsiflexion was to 10 degrees bilaterally, 
while the normal range, according to the rating schedule, is 
20 degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  
Moreover, the veteran contends that he has suffered from pain 
in the feet since injuring the feet in service.  
Consequently, he must be afforded an additional examination, 
which expresses an opinion as to whether there is disability 
due to service.  

It is also noted that the veteran failed to submit a 
requested list of post-service medical treatment.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 190, 193 (1991).  Nevertheless, while this 
failure to provide information is a factor for consideration 
in balancing the evidence, VA must still, under the 
circumstances of this case, provide an examination.   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA examination to determine whether he 
currently has a disability of either or 
both feet related to service, particularly 
to the right navicular stress fracture 
noted in the service medical records.  The 
claims folder, to include a copy of this 
remand, must be available to and reviewed 
by the examiner in conjunction with the 
examination.  A detailed history of 
pertinent symptoms should be obtained from 
the veteran, and all indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The examiner is asked 
to provide an opinion as to whether there 
is currently any disability of one or both 
feet; a diagnosis of "no significant 
disability" is inadequate.  If disability 
is found to be present, a diagnosis should 
be provided, and the symptoms described in 
detail.  Additionally, the examiner should 
express an opinion as to the likelihood 
that such disability of one or both feet 
results from inservice injury, including a 
right navicular stress fracture noted in 
the service medical records.  The report 
should include the complete rationale for 
all conclusions reached.  

2.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


